Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s amendment filed on 03/04/2021, wherein claims 6, 18 have been amended and new claims 19, 20 have been added. Applicant’s amendment also cancelled claim 7.
Any rejection from the previous office action, which is not restated herein is withdrawn.
Claims 1, 4, 6, 9, 10, 11, 13-18, 19, 20 are examined herein on the merits so far as they read on the elected species. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 20 recites the limitation "colitis" in the claim.  There is insufficient antecedent basis for this limitation in the claim, since claim 6 recites “ulcerative colitis” and does not recite broadly “colitis".

                 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 18, 19 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for method of treating a specific disease and/or decreasing symptoms of a specific disease associated with a disturbed intestinal barrier integrity comprising administering a composition comprising microbial carotenoid compounds as in instant claim 1, does not reasonably provide enablement for treating any disease and/or decreasing any symptoms of any disease associated with a disturbed intestinal barrier integrity employing a composition comprising microbial carotenoid compounds as in instant claim 1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope 
The instant specification fails to provide information that would allow the skilled artisan to practice the instant invention without undue experimentation. Attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: 
(1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
(1). The Nature of the Invention:
 AII of the rejected claims are drawn to an invention which pertains to a method of treating diseases associated with a disturbed intestinal barrier integrity comprising administering a composition comprising microbial carotenoid compounds as in instant claim 1. The nature of the invention is complex in that it encompasses the treatment of all types of diseases such as any mental disorder, any neurodegenerative disease, any cancer, metabolic syndrome, obesity, cardiovascular disease, rheumatoid arthritis, any infectious diseases (instant claim 19) etc. comprising employing a composition therein; the claims also encompass decreasing all symptoms of any disease as in instant claims.
(2). Breadth of the Claims: 
The complex nature of the subject matter of this invention is greatly exacerbated by the breadth of the claims. The claims encompass treatment of any number of disease such as any mental disorder, any neurodegenerative disease, any cancer, metabolic syndrome, obesity, cardiovascular disease, any infectious diseases etc. associated with a disturbed intestinal barrier integrity; the claims also encompass decreasing all symptoms of any disease as in instant claims.
(3). Guidance of the Specification: (4). Working Examples:
The guidance given by the specification as to how one would administer the claimed composition to a subject in order to treat any type of disease associated with a disturbed intestinal barrier integrity is Iimited. 
Instant specification provides effect of carotenoids from strain PD01 (LMG P-29664) on gut microbiome composition in vivo, on gut barrier function, on inflammatory status in vivo, on gastro-intestinal symptoms. See pages 19-27 of instant specification, Examples. Other than that no other data is provided for treating any disease such any cancer, any neurodegenerative disease, any infectious disease etc.; the claims also encompass decreasing all symptoms of any disease employing the composition as in instant claims.
(5). State of the Art:
The instant claims include a method of treating disease such as cancer, mental disorder, any neurodegenerative associated, metabolic syndrome, obesity, cardiovascular disease, any infectious diseases etc. with a disturbed intestinal barrier integrity comprising administering a composition comprising microbial carotenoid 	
For example, while the state of the art is relatively high with regard to treating specific cancers, the state of the art with regard to treating neoplasia generally is underdeveloped. In particular, there is no known anticancer agent which is effective against all cancers. No compound has ever been found to treat cancers of all types generally. Since this assertion is contrary to what is known in medicine, proof must be provided that this revolutionary assertion has merits. The existence of such a “silver bullet” is contrary to our present understanding of oncology. There are compounds that treat a range of cancers, but no one has ever been able to figure out how to get a compound to be effective against cancer generally, or even a majority of cancers. Thus, the existence of such a ''silver bullet'' is contrary to our present understanding in oncology. This is true in part because cancers arise from a wide variety of sources, such as viruses (e.g. EBV, HHV-8, and HTLV-I), exposure to chemicals such as tobacco tars, genetic disorders, ionizing radiation, and a wide variety of failures of the body's cell growth regulatory mechanisms. Different types of cancers affect different organs and have different methods of growth and harm to the body, and different vulnerabilities. Even those that affect a single organ are often not generally treatable. The state of the art is not indicative any pharmaceutical agents that are useful in the treatment of cancer generally. th Edition, vol. 1, 1996 states that “each specific type has unique biologic and clinical features that must be appreciated for proper diagnosis, treatment and study” (see the enclosed article, page 1004). Different types of cancers affect different organs and have different methods of growth and harm to the body. Also see In re Buting, 163 USPQ 689 (CCPA 1969), wherein 'evidence involving a single compound and two types of cancer, was held insufficient to establish the utility of the claims directed to disparate types of cancers'. Thus, it is beyond the skill of oncologists today to get to an agent to be effective against cancers generally, evidence that the Ievel of skill in this art is Iow relative to the difficulty of such a task.
Further, there is no established single anti-proliferative therapeutic agent for all these types of diseases, which are characterized by the proliferation of tumor cells. The ideal chemotherapeutic drug would target and destroy only cancer cells without adverse effects or toxicities on normal cells. Unfortunately, no such drug exists; there is a narrow therapeutic index between cell kill of cancer cells and that of normal cells. Successful treatment of cancer requires elimination of all cancer cells, whether at the primary site, extended to local-regional areas, or metastatic to other regions of the body. The major modalities of therapy are surgery and radiotherapy (for local and local-regional disease) and chemotherapy (for systemic sites). For example, regarding the treatment of leukemia, The Merck Manual (online edition) states, that “Treatment programs and clinical situations are complex”. Dosage regimen is dependent on several risk factors and the contribution of each active ingredient of a multidrug combination therapy is complex and unclear.

(6). Predictability of the Art:
 The invention is directed to a method of treating diseases and/or decreasing the symptoms of disorders associated with a disturbed intestinal barrier integrity as in instant claims 6, 19 comprising administering a composition comprising microbial carotenoid compounds as in instant claim 1. It is well established that ''the scope of enablement various inversely with the degree of unpredictability of the factors involved,'' and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839 (1970). For example, cancers are especially unpredictable due to their complex nature. It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity. Also, with regard to unpredictability, Johnson et al., teaches that the in vivo activity of 39 different agents in a particular histology in a tumor model did not correlate to activity in the same 
Further, instant claim 19 for example encompasses any infectious disease which can be viral, bacterial or fugal infectious disease. In particular, there is no known anti-microbial agent which is effective against all types of microbes such as bacteria, fungi etc. The art also provides evidence that an agent that inhibits the growth of one bacterial species is not necessarily active against other types of bacteria. Chen et. al. teaches that 7-substituted quinolone derivatives were prepared and analyzed for antibacterial activity (Abstract; p. 2375, left column, last paragraph-right column, top paragraph). Some of the quinolone derivatives showed inhibitory activity towards one species of bacteria, but were inactive towards others. Quinolone derivative compounds 4h, 5a, and 6c for example exhibited antibacterial activity against MRSA, but were inactive against erythromycin and ampicillin resistant S. pneumoniae, and vancomycin resistant E. faecalis (p. 2374, see Chart 1 and Scheme 1; p. 2376, see Table 1). Thus, treating any infectious disease employing instant composition is especially unpredictable due to their complex nature. 
Applicants have not provided any competent evidence or disclosed tests that are highly predictive for the pharmaceutical use of the instant composition comprising the compounds commensurate in scope with instant claims.
 (7). The Quantity of Experimentation Necessary: 
undue, unpredictable experimentation to practice the claimed invention for prevention and/or treatment of diseases by employing a composition comprising as in instant claim 1. 
Genetech, 108 F.3d at 1366 states that “a patent is not a hunting Iicense. It is not a reward for search, but compensation for its successful conclusion'' and ''[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.'' 
commensurate in scope with these claims.

Response to Arguments
Applicant's arguments filed on 03/04/2021 have been fully considered but they are not persuasive as discussed above and those found below.
Instant specification does not reasonably provide enablement for treating any disease and/or decreasing any symptoms of any disease associated with a disturbed intestinal barrier integrity employing a composition comprising microbial carotenoid compounds as in instant claim 1. For example, cancers are especially unpredictable due to their complex nature. It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity. Also, with regard to unpredictability, Johnson et al., teaches that the in vivo activity of 39 different agents in a particular histology in a tumor model did not correlate to activity in the same human cancer. These state of the art references plainly demonstrate that the art of developing and testing anticancer drugs particularly for use in humans is extremely unpredictable, particularly in the case of a single compound or genus of compounds being used to treat any and all cancers. The treatment of one type of cancer could not be necessarily the same for the other type.
Further, instant claim 19 for example encompasses any infectious disease which can be viral, bacterial or fugal infectious disease. As discussed above, there is no known 
Applicants have not provided any competent evidence or disclosed tests that are highly predictive for the pharmaceutical use of the instant composition comprising the compounds commensurate in scope with instant claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


1) Claims 1, 4, 9, 10, 11, 13, 14, and 15-16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fraser et al. (WO2012/017199, PTO-1449) in view of Cutting et al. (WO 2007/066108, PTO-1449).
Fraser et al. teaches instant carotenoid compounds of formula (I) isolated from Bacillus spp. as in instant claim 1. See abstract; page 24, claims 1-5; Fig 1, page 1/18; Fig 2, page 2/18; Fig 4, page 4/18. It is taught that the compounds therein are used in pro-biotic beverage, probiotic formulations such as yoghurts, beverages. See claims 7, 8. It is taught that the Bacillus spp. is HU 36 (NCIMB 41361). See claim 13; page 7, lines 6-13; Bacillus indicus HU36 (see page 9, lines 29-31). It is taught that the carotenoid compounds therein are used as antioxidants in foodstuff. See claim 16; abstract. It is taught that Bacilli extracts comprised of compounds therein, spores of Bacilli per se are a source of antioxidants and may be used in the manufacture of medicaments for treating the onset diseases such as cancers (colorectal cancer), heart diseases, Alzheimer’s disease, osteoporosis. See page 6, para 1. Animal feedstuffs comprising the diapocarotenoid compounds therein or spores of HU 36 is taught. See page 4, lines 28-38. The feedstuff is provided to farm animals such as pigs, cattle, horses, poultry etc. See page 4, lines 28-38. Also teaches that aquatic and marine animals can be fed a diet containing the compounds of formula I. See page 4, para 1. 
In Fig 4. page 4/18 structure below, X is methyl or COOR wherein R is independently selected from methyl, ethyl, methylethyl, propyl, isopropyl, butyl, isobutyl, 


    PNG
    media_image1.png
    223
    661
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    293
    400
    media_image2.png
    Greyscale

Fraser et al. does not explicitly teach administration of Bacilli extracts comprising the carotenoid compounds therein; or spores of Bacilli per se for restoring and/or maintaining a health-beneficial gut microbial composition.
Cutting et al. teaches Bacillus strains producing carotenoids, and the use of these as probiotics. See page 1, lines 4-9. The Bacillus strains therein comprise HU19 (NCIMB 41359), HU36 (NCIMB 41361). See page 3, lines 28-30; page 7, lines 28-30; page 13, lines 1-19); for HU19, HU36 which produce carotenoids according to formula (I)  (instant invention page 13, lines 1-3, which teach HU19 strain; Fraser et al. teaches instant carotenoid compounds of formula (I) isolated from Bacillus spp. HU 36 (NCIMB 41361). as in instant claim 1). The Bacilli therein are used in the production of carotenoids and, hence must be considered as compositions comprising the aforementioned carotenoids. See page 28, lines 21-27; Cutting et al. teach probiotic composition comprising Bacillus strains of the invention therein or an extract from a Bacillus. See page 4, lines 13-20. The Bacillus strains or spores thereof are used as probiotics for restoring the normal microflora and, hence for restoring or maintaining a health-beneficial gut microbial 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer Bacilli extracts comprising the carotenoid compounds therein which are same as instant compounds of formula (I) or spores of Bacillus spp. HU 36 (NCIMB 41361) per se for restoring and/or maintaining a health-beneficial gut microbial composition to a subject such as human; fish; farm animal such as pigs, cattle, horses, poultry etc. because 1) Fraser et al. teaches Bacilli extracts comprised of compounds therein which are same as instant compounds of formula (I) or spores of Bacilli per se of Bacillus spp. HU 36 (NCIMB 41361) are used as probiotics, and further 2) Cutting et al. teaches Bacillus strains producing carotenoids, and the use of these as probiotics. See page 1, lines 4-9; Bacillus strains therein comprise HU19 (NCIMB 41359), HU36 (NCIMB 41361); for restoring the normal microflora and, hence for restoring or maintaining a health-beneficial gut microbial composition. Accordingly one of ordinary skill in the art would have been motivated to administer Bacilli extracts comprising the carotenoid compounds therein which are same as instant compounds of Bacillus spp. HU 36 (NCIMB 41361) per se for restoring and/or maintaining a health-beneficial gut microbial composition to a subject such as human, farm animal, fish, since Fraser et al., and Cutting et al. teach Bacillus strains such as HU36 (NCIMB 41361) which produce instant carotenoids are used as probiotics, for restoring the normal microflora and, hence for restoring or maintaining a health-beneficial gut microbial composition.
Regarding the recitation “wherein the restoring and/or maintaining the health-beneficial gut composition comprises improving gut maturation and gut barrier function”, in claim 4; “wherein the restoring and/or maintaining the health-beneficial gut microbial composition in the subject comprises stimulating the growth and/or activity of beneficial bacteria in the intestinal tract; …..………………..” in claim 17, and in instant claim 18, it is pointed out that Fraser et al., in view of Cutting et al. renders obvious administration of Bacilli extracts comprising the carotenoid compounds therein which are same as instant compounds of formula (I) or spores of Bacillus spp. HU 36 (NCIMB 41361) per se for restoring and/or maintaining a health-beneficial gut microbial composition to a subject such as human, farm animal, fish, it is pointed out that these recitations are properties of the composition and inseparable from the composition. Therefore, if the prior art teaches the composition or renders the composition obvious, then the properties are also taught or rendered obvious by the prior art. Thus, Fraser et al., in view of Cutting et al. renders obvious administration of Bacilli extracts comprising the carotenoid compounds therein which are same as instant compounds of formula (I) or spores of Bacillus spp. HU 36 (NCIMB 41361) per se for restoring and/or maintaining a health-beneficial gut microbial composition to a subject such as human, farm animal obvious and will necessarily 

Response to Arguments
Applicant's arguments filed on 03/04/2021 have been fully considered but they are not persuasive as discussed above and those found below.
Applicant argues that “that Cutting fails to cure the deficiencies of Fraser noted by the Office. Particularly, the Applicant submits that Cutting does not teach or suggest administering the composition recited in claim 1, comprising microbial carotenoid compounds of formula (I) which are derived from specific bacterial species, for restoring and/or maintaining a health-beneficial gut microbial composition”. Applicant’s arguments have been considered, but not found persuasive. First, it is pointed out that Applicant is arguing against an individual reference when the rejection is based on combination of references. Fraser et al. teaches Bacilli extracts comprised of compounds therein which are same as instant compounds of formula (I) or spores of Bacilli per se of Bacillus spp. HU 36 (NCIMB 41361) are used as probiotics i.e teaches instant compounds as probiotics. Cutting et al. teaches Bacillus strains producing carotenoids, and the use of these as probiotics. See page 1, lines 4-9; Bacillus strains therein comprise HU19 (NCIMB 41359), HU36 (NCIMB 41361); for restoring the normal microflora and, hence for restoring or maintaining a health-beneficial gut microbial composition. Accordingly one of ordinary skill in the art would have been motivated to administer Bacilli extracts comprising the carotenoid compounds therein which are same as instant compounds of Bacillus spp. HU 36 (NCIMB 41361) per se for restoring and/or maintaining a health-beneficial gut microbial composition to a subject such as human, farm animal, fish, since Fraser et al., and Cutting et al. teach Bacillus strains such as HU36 (NCIMB 41361) which produce instant carotenoids are used as probiotics, for restoring the normal microflora and, hence for restoring or maintaining a health-beneficial gut microbial composition. Further, Applicant’s remarks that “comprising microbial carotenoid compounds of formula (I) which are derived from specific bacterial species”, it is pointed out that the carotenoid compounds taught by Fraser et al., and Cutting are derived from Bacillus spp. HU19 (NCIMB 41359), HU36 (NCIMB 41361). Furthermore, it is pointed out that the carotenoid compounds taught by are same as instant carotenoid compounds of formula (I) isolated as in instant claim 1.
Applicant argues that “from Cutting, a probiotic is considered to be a live bacterial supplement or spore form. This definition does not suggest the use of Bacillus extracts, let alone of specific compounds (for example, carotenoids) derived from such sources.” Applicant’s arguments have been considered, but not found persuasive. Applicant’s arguments have been considered, but not found persuasive. First, it is pointed out that Applicant is arguing against an individual reference when the rejection is based on combination of references. Fraser et al. teaches instant carotenoid compounds of formula (I) isolated from Bacillus spp. as in instant claim 1. See abstract; page 24, claims 1-5; Fig 1, page 1/18; Fig 2, page 2/18; Fig 4, page 4/18. It is taught that the compounds therein are used in pro-biotic beverage, probiotic formulations such as yoghurts, beverages. See claims 7, 8. Cutting et al. teaches Bacillus strains producing carotenoids, and the use of these as probiotics. See page 1, lines 4-9; Bacillus strains for restoring the normal microflora and, hence for restoring or maintaining a health-beneficial gut microbial composition. Accordingly one of ordinary skill in the art would have been motivated to administer Bacilli extracts comprising the carotenoid compounds therein which are same as instant compounds of formula (I) or spores of Bacillus spp. HU 36 (NCIMB 41361) per se for restoring and/or maintaining a health-beneficial gut microbial composition to a subject such as human, farm animal, fish, since Fraser et al., and Cutting et al. teach Bacillus strains such as HU36 (NCIMB 41361) which produce instant carotenoids are used as probiotics, for restoring the normal microflora and, hence for restoring or maintaining a health-beneficial gut microbial composition.
Applicant argues that “Cutting does not teach or suggest that the carotenoids themselves would have any benefit in restoring and/or maintaining a health-beneficial gut microbial composition. In contrast, the experimental details of Cutting are directed only to characterizing different types of carotenoids and their corresponding pigmentation, rather than to investigating any effect on the gut microbiome. Following the discussion above, the only in vivo data in Cutting were generated using spores (see Cutting, Example 7) rather than the carotenoids. The mere fact that a live bacterial species or spores thereof may be capable of acting as a probiotic does not imply that all components present therein would equally have the same effect. There are numerous molecules present in bacteria that have no effect whatsoever on the gut microbiome. Moreover, the mere finding that one of these molecules (for example, carotenoids) could act as an anti-oxidant also does not imply that these molecules could affect the composition of the gut microbiome. Similarly, the skilled person would recognize that numerous antioxidants are available 
Applicant argues that “Moreover, as evident from Example 4, the selection of the specific types of carotenoid compounds within the context of the claims, is not an arbitrary choice among all available carotenoids, in that it is shown that ‘microbial carotenoids alter the effect of a high-fat diet on the gut microbial composition while the plant-derived carotenoid does not have these properties' (see, e.g., Fig. 11).” Applicant’s remarks have been considered. It is pointed out that Fraser et al. teaches instant carotenoid compounds of formula (I) isolated from Bacillus spp. as in instant claim 1. See abstract; page 24, claims 1-5; Fig 1, page 1/18; Fig 2, page 2/18; Fig 4, page 4/18.

2) Claims 6, 18, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fraser et al. (WO2012/017199, PTO-1449) in view of Cutting et al. (WO 2007/066108, PTO-1449) as applied to claims 1, 4, 9, 10, 11, 13, 14, and 15-16, 17 above, and further in view of Kaulmann et al. (Nutrition Research, 2014, pages 1-23, PTO-1449).

The combination of references do not teach treating disorders such as inflammatory bowel disease associated with a disturbed intestinal barrier integrity comprising administering Bacilli extracts comprising the carotenoid compounds therein which are same as instant compounds of formula (I) or spores of Bacillus spp. HU 36 (NCIMB 41361) per se.
Kaulmann et al. teaches that carotenoids provide not only antioxidant properties, but also anti-inflammatory activity. See abstract; Table 2. It is also taught that carotenoid consumption and tissue levels have been related to prevention of inflammatory bowel disease. See page 2, left hand column, para 2.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer Bacilli extracts comprising the carotenoid compounds therein which are same as instant compounds of formula (I) or spores of Bacillus spp. HU 36 (NCIMB 41361) per se to a subject to treat or prevent inflammatory bowel disease because 1) Kaulmann et al. teaches that carotenoids provide not only antioxidant properties, but also anti-inflammatory activity and that carotenoid consumption and tissue levels have been related to prevention of inflammatory bowel disease. It would be obvious that compounds taught by Fraser et al. which are carotenoids and same as instant compounds will be suitable to provide anti-inflammatory activity and can be used for prevention or treatment of inflammatory bowel disease, since Kaulmann et al. teaches that carotenoids provide antioxidant properties, anti-inflammatory activity and can prevent inflammatory bowel disease. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to administer Bacillus spp. HU 36 (NCIMB 41361) per se to a subject with reasonable expectation of success of treating or preventing inflammatory bowel disease.
Regarding the recitation “wherein the treating the disorder associated with disturbed intestinal barrier integrity comprises stimulating growth and/or activity of one or a limited number of beneficial bacteria in the intestinal tract,……………..and/or producing health-beneficial microbial metabolites” as instant claim 18, it is pointed out that Fraser et al., in view of Cutting et al., and further in view of Kaulmann et al. renders obvious administration of Bacilli extracts comprising the carotenoid compounds therein which are same as instant compounds of formula (I) or spores of Bacillus spp. HU 36 (NCIMB 41361) per se for restoring and/or maintaining a health-beneficial gut microbial composition to a subject such as human, farm animal and for treating or preventing inflammatory bowel disease, it is pointed out that these recitations are properties of the composition and inseparable from the composition on administration to a subject. Therefore, if the prior art teaches the composition or renders the composition obvious, then the properties are also taught or rendered obvious by the prior art. Thus, Fraser et al., in view of Cutting et al., and further in view of Kaulmann et al. renders obvious administration of Bacilli extracts comprising the carotenoid compounds therein which are same as instant compounds of formula (I) or spores of Bacillus spp. HU 36 (NCIMB 41361) per se for restoring and/or maintaining a health-beneficial gut microbial composition to a subject such as human, farm animal and for treating or preventing inflammatory bowel disease obvious and will necessarily stimulate growth and/or activity .

Response to Arguments
Applicant's arguments filed on 03/04/2021 have been fully considered but they are not persuasive as discussed above and those found below.
Kaulmann et al. was employed for its teachings that carotenoids provide not only antioxidant properties, but also anti-inflammatory activity and that carotenoid consumption and tissue levels have been related to prevention of inflammatory bowel disease. It would be obvious that compounds taught by Fraser et al. which are carotenoids and same as instant compounds will be suitable to provide anti-inflammatory activity and can be used for prevention or treatment of inflammatory bowel disease, since Kaulmann et al. teaches that carotenoids provide antioxidant properties, anti-inflammatory activity and can prevent inflammatory bowel disease.

Prior Art made of Record:
Charlotte et al. PTO-1449, HU36 contains instant compounds, and antioxidant activity; and probiotic;
Laura Perez-Fons....PTO-1449……HUD36-instant carotenoids...Bac species
Shindo et al. PTO-1449, instant compound, antioxidant
Hong et al. PTO-1449.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA, Ph.D can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627